DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton (US 2017/0215764).
Hamilton discloses a device (fig. 1-5) for collection and storage of a gaseous sample, the device comprising: 
a container (100); 
in communication with the container (container is fitted at 22 of mating section as seen in fig. 4); and 
a one-way valve (diaphragm 24 provides expelled gas to the container in a one way as shown in fig. 3; the diaphragm that is located on the right side of fig. 4 specifically; para 19) disposed in the mating section (see fig. 4).  
Regarding claim 3, the device of claim 1, wherein the mating section comprises a sealing means (structure 22 provides a selective passageway from the collection chamber 14 and the evacuated air chamber 100).  
Regarding claim 4, the device of claim 1, wherein the mating section further comprises a first end in communication with the container (the first end would be seen in fig. 4 on the left side around structure 16).  
Regarding claim 5, the device of claim 4, wherein the mating section comprises a neck (neck at area 22 which receives evacuated container 100) with at or about a centimeter diameter (the discharge needle 22 provides a diameter that is less than the diameter of the container 100 which is a standard test tube which typically having a diameter of 1 inch; the neck is roughly ¼ the size of the diameter of the test tube which would correlated to at or about a centimeter in diameter) and second end which is flared outward (the second end is seen in fig. 4, ref. 12 which shows a flared section).  
Regarding claim 6, Hamilton discloses a device for collection and storage of a gaseous sample, the device comprising: 
a container (100) comprising an opening (see area at 20 of container); 

a one-way valve (24) disposed at or near the opening of the container (one way valve 24 is provided near the opening 22 of the container 100).  
Regarding claim 7, the device of claim 6, wherein the mating section has a first end attached to the opening (first end 22 of mating section is attached to 20 of container 100) and a second end flared like a plunger (second end is seen in fig. 4, ref. 12 which is flared; the reference of “like a plunger” does not impart a structure to the claim).  
Regarding claim 9, the device of claim 6, wherein the one-way valve has a minimal opening and a minimal closing pressure (this limitation does not further structurally limit the instant claim. One-way valve 24 inherently has a minimal opening and a minimal closing pressure as a gas sample imparts a pressure to open the valve and when the pressure is reduced enough to close the valve which would be referred to as the minimal closing pressure).  
Regarding claim 10, the device of claim 9, wherein the minimal opening and minimal closing pressure is at or between 1-5 mmHg. This limitation does not further structurally limit the instant claim. One-way valve 24 inherently has a minimal opening and a minimal closing pressure as a gas sample imparts a pressure to open the valve and when the pressure is reduced enough to close the valve which would be referred to as the minimal closing pressure.     
Regarding claim 11, the device of claim 6, wherein the mating section is removably attached to the container (see fig. 4).

 
Regarding claim 13, Hamilton discloses a method for collecting and storing a gaseous sample expelled from an orifice, the method comprising the steps of: 
sealing a gas collection device around an orifice (fig. 3 shows an orfice as the mouth of a user; the structure 12 is placed in sealing manner), wherein the collection device comprises: 
a container (100), 
a one way valve (24), and 
a mating section (16,14,12); 
expelling gas through the orifice (a user blows out of the mouth); 
passing the gas (breath) through a one-way valve (24 located at the right side of collection chamber 14) disposed near the collection device (fig. 3); and 
holding the expelled gas in the collection device (fig. 4 shows the exhaled breath held within the collection device; the gas is then passed to the container as seen in fig.5.  Either step meets the limitation of holding the expelled gas in the collection device as container 100 and mating section having the collection chamber 14 are within the collection device).  

Regarding claim 18, the method of claim 17, further comprising the step of sealing the container (the container 100 is sealed with a septum 20).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2, 8 and 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 2017/0215764) in view of Delente (US 5,432,094).
Hamilton teaches a device (fig. 1-5) for collection and storage of a gaseous sample as seen above.  Hamilton collects a gas sample for further processing in a laboratory for target analytes (para 22).
Hamilton does not teach a gas binding material disposed inside the container (100).
Delente teaches a device and method for collecting a gas sample within a container and detecting and indicating whether the stored breath sample is a true alveolar sample.  A container 1 is provide with an opening for supplying a sample to the interior of the container.  Within the container is placed an indicator element 12 which formed of a blotting paper or fibrous cardboard material in which is impregnated with a material of a composition that is sensitive to the moisture content of the surrounding environment in which it is positioned. Cobalt chloride is an example which is used to determine the relative humidity.  It would have been obvious to one having an ordinary skill in the art to modify Hamilton to employ a gas binding material within the container for indicating a parameter of the collected gas sample as taught by Delente.  

Regarding claim 8, the device of claim 6, further comprising: a gas binding material disposed inside the container and configured to bind to the gas sample and 
Regarding claim 16, the method of claim 13, wherein the gas collection device further comprises a gas binding material.
Delente teaches a device and method for collecting a gas sample within a container and detecting and indicating whether the stored breath sample is a true alveolar sample.  A container 1 is provide with an opening for supplying a sample to the interior of the container.  Within the container is placed an indicator element 12 which formed of a blotting paper or fibrous cardboard material in which is impregnated with a material of a composition that is sensitive to the moisture content of the surrounding environment in which it is positioned. Cobalt chloride is an example which is used to determine the relative humidity.  It would have been obvious to one having an ordinary skill in the art to modify Hamilton to employ a gas binding material within the container for indicating a parameter of the collected gas sample as taught by Delente.  
Regarding claim 19, the method of claim 16, further comprising the step of removing the mating section from the gas collection device (Hamilton; the mating section comprises structure 16, 14 and 12 which can be removed from the container 100 as seen in fig. 4).  
Regarding claim 20, the method of claim 19, further comprising the step of sealing the container (Hamilton;the container 100 is sealed with a septum 20). 



14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 2017/0215764) in view of Rowe et al. (US 2007/0288249).
Hamilton teaches a device (fig. 1-5) for collection and storage of a gaseous sample as seen above.  Hamilton collects a gas sample for further processing in a laboratory for target analytes (para 22). Hamilton is structurally capable of sampling from the anus as the flanged structure (12) would allow for a proper seal to the orfice.
Hamilton does not teach the gas specifically is collected from the anus.
Rowe teaches gaseous sample device which collected sample from mammals from the mouth, nose or anus for detecting metabolites in order to calibrate metabolite levels and nutritional requirements of the animal (para 24-27).  It would have been obvious to one having an ordinary skill in the art to modify Hamilton to use the collection device to collect gas sample from a user at the anus in order for detecting metabolites in order to calculate nutritional requirements of the animal as taught by Rowe.  The gas collection at the anus includes flatus.   

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797